      Case 2:20-cv-01410-JCJ Document 30 Filed 07/29/21 Page 1 of 1



                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


ANDREW SIMMS,                    :
                                 :    CIVIL ACTION
           Plaintiff             :
                                 :
     vs.                         :    NO. 20-CV-1410
                                 :
TAMMY FERGUSON, et. al.,         :
                                 :
           Defendants            :


                               O R D E R


     AND NOW, this      28th    day of July, 2020, upon

consideration of Defendants' Motion for Summary Judgment and/or

Partial Summary Judgment (Doc. No. 27), it is hereby ORDERED

that the Motion is GRANTED IN PART, Judgment is entered in favor

of all of the Defendants on Plaintiff's claims against them in

their official capacities and in favor of Defendants Bradley,

Golden, Ferguson and Yodis as a matter of law.

     It is FURTHER ORDERED that the Motion is DENIED with

respect to Defendants Mejias, Kayden, Lahr and Webster for the

reasons set forth in the preceding Memorandum Opinion.


                                          BY THE COURT:


                                           s/ J. Curtis Joyner

                                          _______________________
                                          J. CURTIS JOYNER,     J.


                                     26
